 

Exhibit 10.11

 

First Amendment to Sponsorship Agreement

 

                Reference is herein made to that certain Sponsorship Agreement
dated December 16, 2004, executed by and between R. C. Boyd Enterprises, LLC, a
Texas limited liability company, whose mailing address is 807 Pearl Drive,
Southlake, Texas  76092, and Cano Petroleum, Inc., a Delaware corporation, whose
mailing address is 309 West 7th Street, Suite 1600, Fort Worth, Texas 76102
(“Agreement”).  Capitalized terms not otherwise defined in this First Amendment
to Sponsorship Agreement (“Amendment”) shall have the meanings ascribed to them
in the Agreement.

 

                WHEREAS, the Company and Sponsor have fully and completely
performed their obligations under the terms and provisions of the Agreement to
date; and

 

                WHEREAS, the Company and Sponsor now desire to amend, supplement
and alter the terms and provisions of the Agreement in respect of the renewal of
the Agreement as provided in Section 10 of the Agreement.

 

                NOW, THEREFORE, for and in consideration of the premises and the
mutual benefits, promises, covenants, and agreements set forth in this
Amendment, the Company and Cano agree to amend, alter and supplement the
Agreement as follows:

 

                Section 10. Term and Renewal shall be deleted in its entirety
and the following substituted in place and in lieu thereof:

 

“10.         Term and Renewal.  The initial term of this Agreement shall be one
(1) year, commencing January 1, 2005 and ending on December 31, 2005.  This
Agreement may be renewed by Cano on the first and second anniversaries of the
Agreement in the following manner: Cano shall give written notice to Company of
its intention to renew this contract for a period of an additional one (1) year,
such notice to be given not more than ninety (90) days nor less than thirty (30)
days before the expiration of the initial term and/or the second term of this
Agreement (if extended after the initial term).  The consideration for the
second year shall be $150,000.00 (One Hundred Fifty Thousand Dollars), and the
consideration for the third year shall be $350,000.00 (Three Hundred Fifty
Thousand Dollars).”

 

In all other respects, the Agreement, as amended, altered and supplemented
hereby shall remain the same and unchanged as originally written and in full
force and effect.

 

By their execution and delivery of this Amendment, Cano hereby provides and
Company hereby accepts, Cano’s notice of the exercise of its option to renew the
Agreement for the second year at the consideration set forth in Section 10. of
the Agreement, as amended hereby.

 

 

1

--------------------------------------------------------------------------------


 

 

This Amendment may be executed via facsimile and/or in multiple originals and/or
counterparts, each of which shall be deemed an original for all purposes, but
all such counterparts together shall constitute one and the same instrument.

 

                This First Amendment to Sponsorship Agreement is executed,
delivered and effective as of the 17th day of August, 2005.

 

 

R. C. BOYD ENTERPRISES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ R. C. Boyd

 

 

 

 

Printed Name:

R. C. Boyd

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jeff Johnson

 

 

 

 

Printed Name:

Jeff Johnson

 

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------